DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 5, 15, 17, 20, 22, 29, 36, 37, 43, 44, 47, 73, 85, 91, and 100 is/are pending.
Claim(s) 1, 2, 4, 5, 15, 17, 20, 22, 29, 36, 37, 43, 44, 47, 73, and 100 is/are being treated on their merits.
Claim(s) 85 and 91 is/are withdrawn from consideration.
Claim(s) 3, 6–14, 16, 18, 19, 21, 23–28, 30–35, 38–42, 45, 46, 48–72, 74–84, 86–90, and 92–99 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0036033 A1.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 25 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim(s) 85 and 91 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 June 2021.

Drawings
The drawings are objected to because:
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
The numbers, letters, and/or reference characters of FIGS. 1–9 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIG. 3 uses shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in 
Reference character(s): 100 (e.g., FIG. 1), 200 (e.g., FIG. 2), 300 (e.g., FIG. 3), 400 (e.g., FIG. 4), and 500 (e.g., FIG. 5) do not have a lead line or are not underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).
FIG. 6 does not have satisfactory reproduction characteristics. See US 2020/0036033 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).
FIGS. 1, 2, 4, and 5 are photographs and/or photomicrographs, which are not of sufficient quality so that all details in the photographs and/or photomicrographs are reproducible in the printed patent. See US 2020/0036033 A1. Photographs must be of sufficient quality so that all details in the photographs are reproducible in the patent. See 37 CFR 1.84 (b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 403 (e.g., FIG. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ALUMINUM-ION BATTERY ASSEMBLY INCLUDING INNER CONTAINER SEAING BATTERY CELL AND OUTER CONTAINER CONTAINING INNER CONTAINER AND COMPRESSION APPARATUS.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 403 (e.g., FIG. 4).  
Appropriate correction is required.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites the limitation "a top soft plate and a bottom soft plate" and "a top hard plate and a bottom hard plate" at the same indent as "the compression apparatus." "[A] top soft plate and a bottom soft plate" and "a top hard plate and a bottom hard plate" are elements of "the compression apparatus." "[A] top soft plate and a bottom soft plate" and "a top hard plate and a bottom hard plate" should not be at the same indent as "the compression apparatus." There may be plural indentations to further segregate subcombinations or related steps. MPEP § 608.01(m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 5, 15, 17, 20, 22, 29, 36, 37, 43, 44, 47, 73, and 100 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a top soft plate." The term "soft" is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "a top soft plate" is indefinite.
Claim 1 recites the limitation "a bottom soft plate." The term "soft" is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "a bottom soft plate" is indefinite.
Claim 1 recites the limitation "a top hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a top hard plate" is indefinite.
Claim 1 recites the limitation "a bottom hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a bottom hard plate" is indefinite.
Claim 2 recites the limitation "the top soft plate." The term "soft" is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the top soft plate" is indefinite.
Claim 2 recites the limitation "bottom soft plate." The term "soft" is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "bottom soft plate" is indefinite.
Claim 2 recites the limitation "top hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "top hard plate" is indefinite.
Claim 2 recites the limitation "bottom hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claims 4, 5, 15, and 17 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4, 5, 15, and 17 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the means for applying compression" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the means for compressing."
Claim 20 recites the limitation "the top hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "top hard plate" is indefinite.
Claim 20 recites the limitation "bottom hard plate." The term "hard" is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "bottom hard plate" is indefinite.
Claims 22, 29, 36, 37, and 43 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 22, 29, 36, 37, and 43 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 44 recites the limitation "the vacuum" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 47, 51, 73, and 100 are directly or indirectly from claim 1 and include all the limitations of claim 1. Therefore, claims 47, 51, 73, and 100 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 15, 17, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1).
Regarding claims 1, 5, 15, and 17, Kaneta discloses a battery assembly comprising:
at least one battery cell (see battery body, [0023]);
an inner container (16, [0023]);
a compression apparatus (14, 15) for compressing the inner container (16, [0023]); and
an outer container (11) containing the inner container (16) and the compression apparatus (14, 15, [0023]);
wherein the battery cell comprises a negative electrode, a positive electrode, and a non-aqueous electrolyte (see battery body, [0027]);
the inner container (16) contains the non-aqueous electrolyte and the at least one battery cell (see laminate overcoat, [0027]);
the compression apparatus (14, 15) comprises
a top soft plate (15) and a bottom soft plate (15) positioned on opposite sides of the inner container (16, [0023]);
a top hard plate (14) and a bottom hard plate (14) positioned on opposite sides of the inner container (16, [0023]);
wherein the top soft plate (15) is between the top hard plate (14) and the inner container (16, [0023]); and
wherein the bottom soft plate (15) is between the bottom hard plate (14) and the inner container (16, [0023]); and
Kaneta does not explicitly disclose:
the outer container comprises an outlet and a seal at the outlet, wherein the seal is configured to allow removal of gas from within the outer container;
wherein the inner container which contains the non-aqueous electrolyte comprises a fluorinated polymer,
wherein the inner container further comprises a polyimide polymer layer in contact with the fluorinated polymer;
wherein the fluorinated polymer is selected from polytetrafluoroethylene, fluorinated ethylene propylene, polyacrylonitrile, polychlorotrifluoroethylene, polyvinylidene fluoride, hexafluoropropylene, PVDF-HFP, polyfluoroalkoxy, and combinations thereof; and
wherein the inner container is a fluorinated ethylene propylene polymer pouch.
Chang discloses a battery assembly comprising at least one battery cell (2, [0029]); an inner container (5, [0029]); an outer container (8) containing the inner container (5, [0029]); wherein the battery cell (2) comprises a negative electrode, a positive electrode, and a non-aqueous electrolyte (see battery body, [0027]); the inner container (5) contains the non-aqueous electrolyte and the at least one battery cell (FIG. 1(a), [0029]); the outer container (8) comprises 
Regarding claim 2, modified Kaneta discloses all claim limitations set forth above and further discloses a battery assembly, comprising:
a means for compressing (20) the top soft plate (15), bottom soft plate (15), top hard plate (14), and bottom hard plate (14, [0036]).
Regarding claim 29, modified Kaneta discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the outer container (11) is an aluminum container, a stainless steel container, or an engineered plastic container (see stainless steel, [0027]).

Claim(s) 4, 22, 36, 37, 51, 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1) as applied to claim(s) 1 above, and further in view of Chen et al. (US 2018/0097236 A1, hereinafter Chen).
Regarding claims 4, 22, 36, 37, 51, and 73, modified Kaneta discloses all claim limitations set forth above and further discloses a battery assembly:
wherein the inner container (16) does not react with the non-aqueous electrolyte (see laminated overcoat, [0027]).
Kaneta does not explicitly disclose:
wherein the non-aqueous electrolyte is selected from an ionic liquid electrolyte or a deep eutectic solvent electrolyte;
wherein the at least one battery cell comprises an aluminum foil negative electrode, a graphite-coated nickel positive electrode and a glass fiber separator;
wherein the nonaqueous electrolyte is an ionic liquid electrolyte or a deep eutectic solvent electrolyte;
wherein the at least one battery cell comprises a metal negative electrode selected from a lithium metal negative electrode, an aluminum metal negative electrode, a sodium metal negative electrode, a potassium metal negative electrode, a calcium metal negative electrode, a magnesium metal negative electrode, an iron metal negative electrode, and a zinc metal negative electrode;
wherein the at least one battery cell comprises a composite separator, comprising a glass fiber layer; a fluorinated polymer layer, or a derivative thereof; and optionally a binder; and
wherein the non-aqueous electrolyte comprises a member selected from the group consisting of alkylimidazolium aluminates, alkylpyridinium aluminates, alkylfluoropyrazolium aluminates, alkyltriazolium aluminates, aralkylammonium aluminates, alkylalkoxyammonium aluminates, aralkylphosphonium aluminates, aralkylsulfonium aluminates, alkylguanidinium aluminates, and combinations thereof.
Chen discloses a battery cell (200) comprising a negative electrode (103), a positive electrode (101), and a non-aqueous electrolyte (105, [0033]), wherein the non-aqueous electrolyte (105) is selected from an ionic liquid electrolyte or a deep eutectic solvent electrolyte (see ionic liquid, [0033]); wherein the at least one battery cell (200) comprises an aluminum foil negative electrode (103, [0037]), a graphite-coated nickel positive electrode (101, [0036]) and a glass fiber separator (see Whatman, [0037]); wherein the nonaqueous electrolyte (105) is an ionic liquid electrolyte or a deep eutectic solvent electrolyte (see ionic liquid, [0033]); wherein the at least one battery cell (200) comprises a metal negative electrode selected from a lithium metal negative electrode, an aluminum metal negative electrode, a sodium metal negative electrode, a potassium metal negative electrode, a calcium metal negative electrode, a magnesium metal negative electrode, an iron metal negative electrode, and a zinc metal negative electrode (see aluminum electrodes, [0037]); wherein the at least one battery cell comprises a composite separator, comprising a glass fiber layer; a fluorinated polymer layer, or a derivative thereof; and optionally a binder (see Whatman, [0037]); and wherein the non-aqueous electrolyte (105) comprises a member selected from the group consisting of alkylimidazolium aluminates, alkylpyridinium aluminates, alkylfluoropyrazolium aluminates, alkyltriazolium aluminates, aralkylammonium aluminates, alkylalkoxyammonium aluminates, aralkylphosphonium .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1) as applied to claim(s) 2 above, and further in view of Miki et al. (US 2016/0248058 A1, hereinafter Miki).
Regarding claim 20, modified Kaneta discloses all claim limitations set forth above, but does not explicitly disclose a battery assembly:
wherein the means for applying compression comprise at least one screw and at least one nut, wherein the at least one screw is positioned through the top hard plate and bottom hard plate.
Miki discloses a battery assembly comprising at least one battery cell (13, [0023]); an inner container (FIG. 4, [0024]); a compression apparatus (3, 5, 17, 19) for compressing the inner container (FIG. 4, [0024]); and a means for compressing (29) a top soft plate (17), bottom soft plate (19), top hard plate (3), and bottom hard plate (5, [0038]), wherein the means for compressing comprise at least one screw (29) and at least one nut (FIG. 4, [0038]), wherein the at least one screw (29) is positioned through the top hard plate (3) and bottom hard plate (5, [0038]) to improve the safety of the battery assembly (see battery, [0004]). Kaneta and Miki are analogous art because they are directed to battery assemblies. Therefore, it would have been .

Claim(s) 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1) as applied to claim(s) 1 above, and further in view of Jung et al. (KR 2016-0019785 A, hereinafter Jung).
Regarding claims 43 and 44, modified Kaneta discloses all claim limitations set forth above, but does not explicitly disclose a battery assembly:
wherein the outer container is configured to maintain a vacuum in the outer container, and
the vacuum forms a negative pressure gradient across a wall of the inner container; and
wherein the outer container is configured to maintain an inert gas environment in the outer container, and
the vacuum forms a negative pressure gradient across a wall of the inner container.
Jung discloses a battery assembly comprising an outer container (300) configured to maintain a vacuum in the outer container (300, [0065]), and the vacuum forms a negative pressure gradient across a wall of an inner container (200, [0065]); and wherein the outer container (300) is configured to maintain an inert gas environment in the outer container (300, [0065]), and the vacuum forms a negative pressure gradient across a wall of the inner container (200, [0065]) to improve the durability of the battery assembly (see enhanced durability, [0013]). .

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1) as applied to claim(s) 1 above, and further in view of Suto et al. (US 2015/0214549 A1, hereinafter Suto).
Regarding claim 47, modified Kaneta discloses all claim limitations set forth above, but does not explicitly disclose a battery assembly:
wherein the outer container has less than 100 ppm H2O inside the outer container and less than 100 ppm O2 inside the outer container.
Suto discloses a battery assembly comprising an outer container having has less than 100 ppm H2O inside the outer container and less than 100 ppm O2 inside the outer container (see production process, [0090]) to improve the cycle characteristics of the battery assembly (see battery, [0008]). Kaneta and Suto are analogous art because they are directed to battery assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery assembly of modified Kaneta with the H2O and O2 content as taught by Suto in order to improve the cycle characteristics of the battery assembly.

Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US 2003/0124416 A1) in view of Chang (US 2012/0052365 A1) and Chen (US 2018/0097236 A1) claim(s) 51 above, and further in view of Genies et al. (WO 2017/092901 A1, hereinafter Genies).
Regarding claim 100, modified Kaneta discloses all claim limitations set forth above, but does not explicitly disclose a battery assembly:
wherein the fluorinated polymer is selected from polytetrafluoroethylene, fluorinated ethylene propylene, polyacrylonitrile, polychlorotrifluoroethylene, polyvinylidene fluoride, hexafluoropropylene, PVDF-HFP, polyfluoroalkoxy, and combinations thereof.
Genies discloses a composite separator (1) comprising a fluorinated polymer layer, wherein the fluorinated polymer is selected from polytetrafluoroethylene, fluorinated ethylene propylene, polyacrylonitrile, polychlorotrifluoroethylene, polyvinylidene fluoride, hexafluoropropylene, PVDF-HFP, polyfluoroalkoxy, and combinations thereof (see separator, [0089]) to improve the electrical insulation and ion conduction of the composite separator (see separator, [0066]). Kaneta and Genies are analogous art because they are directed to battery assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composite separator of modified Kaneta in order to improve the electrical insulation and ion conduction of the composite separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725